DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on November 14, 2019, is acknowledged.
Claims 1-20 are pending in the instant application.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

A substitute specification not including the claims is required pursuant to 37 CFR 1.125(a) for the following reasons.
Applicant’s specification provides a listing of references that appear to be an attempt of incorporation by reference (nonessential subject matter), however the incorporation is improper since the listing does not comply with the layout for the specification of a utility application. See MPEP 608.01(a).
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a graphene-Ni pointed cathode wire exhibiting a low work function value of about 1.1 eV, does not reasonably provide enablement for a pointed cathode wire exhibiting a low work function value of about 1.1 eV.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. The claims language is broader than the enabling disclosure. The specification fails to teach one skilled in that art how to make and use the full scope of the claimed invention without .

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 16-19, the preamble states “The method of claim …” depending upon base claim 1 which pertains to a different statutory category, i.e., a product claim. The recitation renders the claims indefinite.
Moreover, applicant is advised that should claims 3-5 and 8 be found allowable, claims 16-19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-7 and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujieda et al. (JP 2010-015966 A).
Regarding claim 1, Fujieda discloses a cathode structure for cold field electron emission comprising: a pointed cathode wire (204); and a graphene-based coating (207, π[0034]) on at least a tip of the pointed cathode wire.
Regarding claim 3, Fuijieda discloses a cathode wherein the cathode wire (204) comprises a metal (π[0031]).
Regarding claim 6, Fuijieda discloses a cathode wherein the graphene based coating comprises one or more of a group consisting of graphene, graphene oxide (GO), rGO and their derivatives (π[0034]).
Regarding claim 7, Fuijieda discloses a cathode wherein a radius of the tip is in the range from about 100 to 800 nm (π[0039]).
Regarding claim 9, Fuijieda discloses a method of fabricating a cathode structure for cold field electron emission, the method comprising the steps of: providing a pointed cathode wire (204); and coating (207) at least a tip of the pointed cathode wire with a graphene-based material (π[0034]).
Regarding claim 10, Fuijieda discloses a method wherein the coating is performed by chemical vapor deposition, CVD (π[0034]).
Regarding claim 11, Fuijieda discloses a method wherein a solid carbon source is used (π[0031]).

Regarding claim 13, Fuijieda discloses a method comprising heating the tip to about 500 to 950 degree Celsius during the coating (π[0027]).
Regarding claim 14, Fuijieda discloses a method wherein a radius of the tip is in the range from about 100 to 800 nm (π[0039]).

Claim(s) 1, 3-6, 9-11, 13 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shao et al. “A few-layer graphene ring-cathode field emitter for focused electron/ion beam applications”.
Regarding claim 1, Shao discloses a cathode structure for cold field electron emission comprising: a pointed cathode wire (Fig. 1, Page 379, Section 2.1); and a graphene-based coating (Fig. 1, Page 379, Section 2.2) on at least a tip of the pointed cathode wire.
Regarding claim 3, Shao discloses a cathode wherein the cathode wire comprises a metal (Ni, Fig. 1, Page 379, Section 2.1).
Regarding claim 4, Shao discloses a cathode wherein the metal is in polycrystalline form (Page 379, Section 3).
Regarding claim 5, Shao discloses a cathode wherein the metal comprises one or more of a group consisting of Ni, Co, Pd, Al, Cu, and Ag (Page 379, Section 2.1).
Regarding claim 6, Shao discloses a cathode wherein the graphene based coating comprises one or more of a group consisting of graphene, graphene oxide (GO), rGO and their derivatives (Fig. 1, Page 379, Section 2.2).
Regarding claim 9, Shao discloses a method of fabricating a cathode structure for cold field electron emission, the method comprising the steps of: providing a pointed cathode wire (Fig. 1, Page 379, Section 2.1); and coating at least a tip of the pointed cathode wire with a graphene-based material (Fig. 1, Page 379, Section 2.2).

Regarding claim 11, Shao discloses a method wherein a solid carbon source is used (Fig. 1c, Page 379, Section 3).
Regarding claim 13, Shao discloses a method comprising heating the tip to about 500 to 950 degree Celsius during the coating (Page 379, Section 3).
Regarding claim 17, Shao discloses a method wherein the cathode wire comprises a metal (Ni, Fig. 1, Page 379, Section 2.1).
Regarding claim 18, Shao discloses a method wherein the metal is in polycrystalline form (Page 379, Section 3).
Regarding claim 19, Shao discloses a method wherein the metal comprises one or more of a group consisting of Ni, Co, Pd, Al, Cu, and Ag (Page 379, Section 2.1).
Regarding claim 20, Shao discloses a method wherein the graphene based coating comprises one or more of a group consisting of graphene, graphene oxide (GO), rGO and their derivatives (Fig. 1, Page 379, Section 2.2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 13, 15, 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koh et al. “Low Temperature Direct of Graphene onto Metal Nano-Spindt Tip .
Regarding claim 1, Koh discloses a cathode structure for cold field electron emission comprising: a pointed cathode (Fig. 1, nanocones); and a graphene-based coating (Fig. 1; Page 2, Column 1, lines 12-21) on at least a tip of the pointed cathode. Koh fails to exemplify wherein the pointed cathode is a wire. Villa discloses a cathode structure for cold field electron emission comprising a pointed cathode wire made from cobalt, the nanowires are well known shapes to achieve enhanced low field-emission threshold and optimal current density. One skilled in the art would have reasonably contemplate the use of pointed cathode nanowires as disclosed by Villa in the array of pointed cathode of Koh in order of achieve enhanced low field-emission threshold and optimal current density. Moreover, it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Thus, it would have been obvious to one having ordinary skill in the art to incorporate the nanowires shape as disclosed by Villa in the cathode structure of Koh in order to achieve enhanced low field-emission threshold and optimal current density, since such a modification would have involve a mere change in the shape of a component.
Regarding claim 2, Koh discloses a cathode exhibiting a low work function value of about 1.1 eV (i.e., in view of the Ni nanowires and graphene coating).
Regarding claim 3, Koh discloses a cathode wherein the cathode (Fig. 1) comprises a metal (i.e., Co, Ni).
Regarding claim 5, Koh discloses a cathode wherein the metal comprises one or more of a group consisting of Ni, Co, Pd, Al, Cu, and Ag (Fig. 1, i.e., Co, Ni).
Regarding claim 6, Koh discloses a cathode wherein the graphene based coating comprises one or more of a group consisting of graphene, graphene oxide (GO), rGO and their derivatives (Page 2, Column 1, lines 12-21).

Regarding claims 8 and 16, Koh fails to exemplify wherein the cathode structure exhibits a low electric field strength requirement of about 0.5 V/nm. One skilled in the art would have reasonably contemplate tuning the radius of the pointed cathode tip to adjust the field strength requirement within the claimed range in order to generate electron emission as an obvious matter of design engineering. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to tune the radius of the pointed cathode tips thus adjusting the field strength requirement within the claimed range in order to generate electron emission.
Regarding claim 9, Koh discloses a method of fabricating a cathode structure for cold field electron emission, the method comprising the steps of: providing a pointed cathode (Fig. 1); and coating at least a tip of the pointed cathode with a graphene-based material (Fig. 1, Page 2, Column 1, lines 12-21).
Regarding claim 13, Koh discloses a method comprising heating the tip to about 500 to 950 degree Celsius during the coating (Page 5, Column 2, lines 28-29).
Regarding claim 15, Koh discloses a cathode exhibiting a low work function value of about 1.1 eV (i.e., in view of the Ni nanowires and graphene coating).
Regarding claim 19, Koh discloses a method wherein the metal comprises one or more of a group consisting of Ni, Co, Pd, Al, Cu, and Ag (Fig. 1, i.e., Co, Ni).
Regarding claim 20, Koh discloses a method wherein the graphene based coating comprises one or more of a group consisting of graphene, graphene oxide (GO), rGO and their derivatives (Page 2, Column 1, lines 12-21).



Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y. Epps, can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you .

/Mariceli Santiago/Primary Examiner, Art Unit 2879